UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted May 3, 2006*
                               Decided May 3, 2006

                                      Before

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. FRANK H. EASTERBROOK, Circuit Judge

                     Hon. DIANE P. WOOD, Circuit Judge

No. 05-3160

DONALD CAMPBELL,                             Appeal from the United States District
    Plaintiff-Appellant,                     Court for the Northern District of Illinois,
                                             Eastern Division
      v.
                                             No. 05 C 2351
CITY OF CHICAGO, et al.,
     Defendants-Appellees.                   Elaine E. Bucklo,
                                             Judge.

                                     ORDER

       Donald Campbell, who at all relevant times has been in the custody of the
Cook County Department of Corrections, filed a complaint under 42 U.S.C. § 1983
claiming that police officers violated his constitutional rights by using excessive
force during his arrest, fabricating evidence, and illegally searching his home.
Campbell also submitted an application to proceed in forma pauperis but failed to
disclose that he previously had accumulated “three strikes” under 28 U.S.C.
§ 1915(g). The omission was not overlooked by the district court, which denied

      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and
record. See Fed. R. App. P. 34(a)(2).
No. 05-3160                                                                      Page 2
pauper status and dismissed Campbell’s complaint on the ground that he
perpetrated a fraud upon the court by failing to reveal the strikes. Campbell
appeals, and although he concedes prior knowledge of his strikes, he argues that
the failure to disclose them was not in bad faith because, he says, he always
“intended to pay the filing fee” and “only filed the application to proceed in forma
pauperis to have the case docketed” before the statute of limitations ran on his
claims.

       A prisoner cannot “bring a civil action” in forma pauperis if he has “on 3 or
more prior occasions, while incarcerated or detained in any facility, brought an
action . . . that was dismissed on the grounds that it is frivolous, malicious, or fails
to state a claim upon which relief may be granted, unless the prisoner is under
imminent danger of serious physical injury.” 28 U.S.C. § 1915(g); see Kalinowski v.
Bond, 358 F.3d 978, 979 (7th Cir. 2004); Ciarpaglini v. Saini, 352 F.3d 328, 329 (7th
Cir. 2003). Twice before district courts had told Campbell he had accumulated
three strikes and would have to pay the filing fee in full before bringing future
actions unless he was threatened with imminent physical danger. Campbell v.
O’Brien, No. 04 C 7545 (N.D. Ill. Feb. 1, 2005) (unpublished order); Jones-el v.
Berge, No. 00-C-421-C, 2002 WL 32362655, at *2, 5 (W.D. Wis. Sept. 18, 2002)
(unpublished order). And where a prisoner seeks to obtain pauper status after a
federal judge has warned that § 1915(g) applies to him, his suit will be terminated
immediately; it does not matter that the prisoner intends to pay the filing fee at a
later date, that he filed solely to prevent the statute of limitations from running on
his claim, or that he is proceeding pro se. See Sloan v. Lesza, 181 F.3d 857, 858-59
(7th Cir. 1999). The very fact that Campbell admits consciously failing to inform
the district court of his three strikes in order “to have the case docketed”
demonstrates that he intended to pull the wool over the court’s eyes regarding the
applicability of § 1915(g).

                                                                          AFFIRMED.